DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 6-9 and 12 in the reply filed on 12/07/2020 is acknowledged.  The traversal is on the ground(s) that the species are interrelated and that the differences recited do not warrant such a difference in searching the prior art that would rise to the level of a “serious burden”.  This is not found persuasive because as indicated in the restriction requirement, the species are drawn to different configurations of the electrode layer, the counter electrode layer, and the first, second and third region of the electrolyte. They require employing different search or search queries and they appear not to be an obvious variant of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5, 10-11, and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.



Status of Claims

	The merits of claims 1-3, 6-9 and 12 are addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (U.S. Patent Application Publication 2009/0269665).
Regarding claim 1, Nakamura teaches a battery (i.e., power storage device) (abstract) comprising:
an electrode layer (i.e., positive electrode layer) (32) (paragraph [0102]) (see figure 8);
a counter electrode layer which is a counter electrode for the electrode layer (paragraph [0102]) (i.e., negative electrode layer) (33) (figure 8); and
a solid electrolyte layer (34) between the electrode layer and the counter electrode layer (figure 8) (i.e., a solid electrolyte layer placed between a positive electrode and a negative electrode)  (paragraph [0009], [0103]),
wherein 

the first region is positioned within a region where the electrode layer (32) and the counter electrode layer (33) face each other (as shown in figure 8 below),
with respect to the first region, the second region is positioned on an outer peripheral side of the region where the electrode layer and the counter electrode layer face each other, and the second region is in contact with the first region (as shown in figure 8 below), and
a second density is higher than a first density (paragraph [0009], [0086])
where the first density is a density of the first electrolyte material in the first region and the second density is a density of the second solid electrolyte material in the second region (i.e., the density of particles in a first area of the solid electrolyte layer is lower than the density of particles in a second area which has higher heat radiation than the first area) (paragraph [0009], [0012]).
Regarding claim 6, Nakamura teaches the second region is in contact with an end portion of the electrode layer (as shown in figure 8 below).
Regarding claim 8, Nakamura teaches the second region is in contact with an end portion of the counter electrode layer (as shown in figure 8 below) 

    PNG
    media_image1.png
    472
    593
    media_image1.png
    Greyscale

	Regarding claim 12, Nakamura teaches the first solid electrolyte material and the second electrolyte material are the same material (paragraph [0046]-[0047]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent Application Publication 2009/0269665).
Regarding claim 2, Nakamura teaches the battery as described above in claim 1. Further, Nakamura teaches the electrode layer contains an electrode active material and the counter electrode contains a counter electrode active material (paragraph [0103]). 

Regarding claim 3, There is no mention in Nakamura of the first region and the second region having electrode active material or counter electrode active material. Therefore, in the absence of such teaching, there would not be a reason or guidance in Nakamura requiring the first and second region having the electrode active material and the counter electrode active material. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent Application Publication 2009/0269665) as applied to claim 1, 6 and 8 above, and further in view of Iwamoto (U.S. Patent Application Publication 2018/0337422).
Regarding claim 7 and 9, Nakamura teaches the battery as described above in claim 1, 6 and 8 to include the second region in contact with an end portion of the electrode layer and an end portion of the counter electrode layer.
Nakamura does not explicitly articulate the particulars of the second region surrounds the electrode layer and the counter electrode layer. 
Iwamoto, also directed to a battery (abstract), teaches a battery comprising an electrode layer (i.e., first active material layer) (120) (paragraph [0053]) (figure 1);
a counter electrode layer which is a counter electrode for the electrode layer (i.e., second active material layer) (220) (paragraph [0057]) (figure 1); and
a solid electrolyte having a first region containing a first electrolyte material (i.e., first solid electrolyte layer) (130) (paragraph [0059]) (as shown in figure 1 below) and a second region containing a second solid electrolyte material (i.e., second solid electrolyte material) (230) (paragraph [0064]) (as shown in figure 1 below). 
Further, Iwamoto teaches the second region surrounds the electrode layer (120) and the second region surrounds the counter electrode layer (as shown in figure 1 below). This configuration prevents risks of short circuits and eliminates the necessity of an additional member for insulation (paragraph 0066]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Nakamura to include 

    PNG
    media_image2.png
    637
    862
    media_image2.png
    Greyscale

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasaki (U.S. Patent 10,727,490).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.